Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending.  Claims 7-8 and 10-12 are the subject of this NON-FINAL Office Action.  Claims 1-6, 9 and 13-20 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 7-12) and the species of kidney transplant, B cells and sequencing in the reply filed on 08/26/2022 is acknowledged.  Claims 1-6, 9 and 13-20 are withdrawn.

Claim Interpretations
In claim 7, “wherein a decrease in IR diversity between the two time points is associated with an elevated risk of transplant rejection” fails to further limit the “comparing step” because this is only a statement of a characteristic of the data.
Terms synonymous with “immune repertoire diversity” include “immune repertoire,” “VDJ diversity,” “immune diversity” and “clonality.”  See Wikipedia, Immune repertoire, avail at https://en.wikipedia.org/w/index.php?title=Immune_repertoire, accessed 10/4/2022. 

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, the claims are directed to diagnosing kidney (or transplant rejection) using the natural correlation between immune repertoires and immune rejection without significantly more.  More specifically, under step 2A of the Alice guidelines, claim 7 is directed to “A method of assessing transplant rejection risk in a subject, wherein the subject is a graft recipient.”  This diagnosing occurs by “assessing a measure of the subject's immune repertoire diversity by the sample [at two time points]; [and] comparing the measured diversity at the first and second time points.”  This is the natural correlation between immune diversity and immune rejection.  Although claim 7 recite additional elements of sequencing and obtaining samples at different time point, yet these are routine and conventional techniques.  See e.g. WO 2014011735 A1; US 20160002731; US 20190169698; WO 2014144495 A1; US 20160340729; Alachkar, H. et al. Quantitative characterization of T-cell repertoire and biomarkers in kidney transplant rejection. BMC Nephrol. 17, 181 (2016); Morris, H. et al. Tracking donor-reactive T cells: Evidence for clonal deletion in tolerant kidney transplant patients. Sci. Transl. Med. 7, 272ra10 (2015); Dziubianau, M. et al. TCR repertoire analysis by next generation sequencing allows complex differential diagnosis of T cell-related pathology. Am. J. Transplant. 13, 2842–2854 (2013).
As to claim 12, the treatment is non-specific and fails to recite significantly more than test and treat.  Claim 12 states “the further step of administering an appropriate treatment to the subject if the subject is determined to have an elevated risk of transplant rejection.”  However, no specific treatment is recited, nor any specific determination of elevated risk.
Thus, the claims are directed to an ineligible diagnosis using a natural correlation without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 and 10-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JOHNSON (WO2014011735A1).
	As to claims 7 and 11, JOHNSON teaches to obtain samples at different time points from patients with kidney transplants (paras. 0063, 0077 and Fig. 4), detect immune repertoire diversity using sequencing (id.), then compare the immune diversity at the different time points (id.).
	As to claim 8, this include B cell receptors (paras. 0049-50, 0062).
	As to claim 10, this includes peripheral blood (paras. 0012, 0050, 0062).
	As to claim 12, this includes treating accordingly (Abstract, paras. 0005, 0063, 0077).

Prior Art
The following prior art also teaches to detect immune repertoire/diversity/clonality to detect transplant rejections: US 20160002731; US 20190169698; WO 2014144495 A1; US 20160340729; Alachkar, H. et al. Quantitative characterization of T-cell repertoire and biomarkers in kidney transplant rejection. BMC Nephrol. 17, 181 (2016); Morris, H. et al. Tracking donor-reactive T cells: Evidence for clonal deletion in tolerant kidney transplant patients. Sci. Transl. Med. 7, 272ra10 (2015); Dziubianau, M. et al. TCR repertoire analysis by next generation sequencing allows complex differential diagnosis of T cell-related pathology. Am. J. Transplant. 13, 2842–2854 (2013).

Allowable Subject Matter
Although not in the claims, the following is allowable subject matter in the specification (para. 0057, for example): 
A method of detecting clonotypes comprising IGHV3-23 comprising the steps of:
	obtaining a sample from a subject with a kidney transplant;
	assessing the abundance of selected clonotypes comprising IGHV3-23 sequences in the sample using BCR-Seq.

The prior art fails to teach or suggest to detect IGHV3-23 in kidney transplant patients.
	As to subject-matter eligibility, the use of BCR-Seq to detect IGHV3-23 in kidney transplant samples is not routine and conventional.  The Office could not find prior art that disclosed as much.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637